DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp et al. (US Pub. No. 2015/0026286), hereinafter referred to as Sharp et al.
As to claims 1 and 11, Sharp discloses a data processing method, comprising: sending, by a network interface card of a first device, a request packet to a second device, wherein the request packet is used to request to read data stored in a destination storage area of the second device (fig. 9, RDMA Read V2 Request between Local and Remote RNIC/Platforms); receiving, by the network interface card, a response packet that is sent by the second device in response to the request packet, wherein the response packet comprises the data (fig. 9, RDMA Read V2 Response between Local and Remote RNIC/Platforms); and initiating, by the network interface card based on the response packet, direct memory access to a storage address to write the data into a memory area to which the storage address points (Upon receiving RDMA Read V2 Response message 916 at local RNIC 808L, the queue number, MSN, MO, L-bit and data are extracted...MSN value is also used to lookup metadata 908, which includes information identifying the location of the sink buffer 922 (i.e., address in system memory) at which the data 904 is to be written; [0058]), wherein the memory area to which the storage address points belongs to a memory area of a host of the first device (address in system memory) at which the data 904 is to be written; [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Raikin et al. (US Pub. No. 2016/0077946), hereinafter referred to as Raikin.
As to claims 2 and 12, Sharp discloses the response packet comprises an identification that points to a corresponding memory area configured by the host for memory area to which the storage address points (Upon receiving RDMA Read V2 Response message 916 at local RNIC 808L, the queue number, MSN, MO, L-bit and data are extracted...MSN value is also used to lookup metadata 908, which includes information identifying the location of the sink buffer 922 (i.e., address in system memory) at which the data 904 is to be written; [0058]), and the initiating, by the network interface card based on the response packet, the direct memory access to the storage address to write the data into a memory area to which the storage address points is based on the identification (address in system memory) at which the data 904 is to be written; [0058]).
While Sharp discusses a virtual machine embodiment, see [0078], Sharp does not appear to explicitly disclose a virtual machine memory identification that points to a corresponding memory area configured by the host for the virtual machine, and writing data based on the virtual machine memory identification.
However, Raikin teaches a virtual machine memory identification that points to a corresponding memory area configured by the host for the virtual machine, and writing data based on the virtual machine memory identification (address translation from the virtual machine address space, [0041]; NIC 34 receives an incoming data packet from network 24, such as an RDMA packet, which specifies a virtual address in memory 30 to which the packet data are to be written, [0044]).
Sharp and Raikin are analogous art because they are from the same field of endeavor, processing RDMA operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sharp and Raikin before him or her, to modify the RDMA network of Sharp to include the virtual addressing of Raikin because the virtual memory technique would provide applications a contiguous working memory space separate from the limitations of the physical memory.
The suggestion/motivation for doing so would have been the memory use advantages of the virtualized memory spaces (Raikin: [0003]).
Therefore, it would have been obvious to combine Sharp and Raikin to obtain the invention as specified in the instant claim.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp in view of Raikin, as applied to claims 2 and 12 above, further in view of Sajeepa et al. (US Pub. No. 2015/0263887), hereinafter referred to as Sajeepa.
As to claims 3 and 13, Sharp discloses the writing, by the network interface card, the data into the memory area to which the storage address points, and finding, by the network interface card the memory area to which the storage address points to initiate the direct memory access (Upon receiving RDMA Read V2 Response message 916 at local RNIC 808L, the queue number, MSN, MO, L-bit and data are extracted...MSN value is also used to lookup metadata 908, which includes information identifying the location of the sink buffer 922 (i.e., address in system memory) at which the data 904 is to be written; [0058]).
While the combination of Sharp in view of Raikin has been demonstrated above to teach the use of virtual machine memory identification, the combination does not appear to explicitly disclose before the writing, finding, by the network interface card by using the virtual machine memory identification as an index, that the memory area to which the storage address points is in an address range included in an address permission table, in which the network interface card has permission to initiate the direct memory access.
However, Sajeepa discloses before the writing, finding, by the network interface card by using the virtual machine memory identification (a specific portion of user (e.g., virtual) memory is owned by the application (e.g., that uses the memory). The specific portion of the memory, referred to as the MR...MR is typically identified by an identifier (MR key), [0023]) as an index, that the memory area to which the storage address points is in an address range included in an address permission table, in which the network interface card has permission to initiate the direct memory access (During traffic flow, a packet processor in VIC adapter 22 may extract an RDMA resource identifier (e.g., QP identifier, MR key, etc.) from an ingress packet...If the ingress RDMA request requires access to a MR, the packet processor uses the MR key in the RDMA packet to index into appropriate MR table 35. The packet processor validates the RDMA request (read/write) based on the access permissions specified for the particular VNIC MR region; [0034]).
Sharp, Raikin, and Sajeepa are analogous art because they are from the same field of endeavor, processing RDMA operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sharp, Raikin, and Sajeepa before him or her, to modify the RDMA network of Sharp in view of Raikin to include the permission handling of Sajeepa in order to validate access requests.
The suggestion/motivation for doing so would have been to validate access to memory regions (Sajeepa: [0055]).
Therefore, it would have been obvious to combine Sharp, Raikin, and Sajeepa to obtain the invention as specified in the instant claim.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramani et al. (US Pub. No. 2020/0065269), hereinafter referred to as Balasubramani, in view of Shahar et al. (US Pub. No. 2017/0068640), hereinafter referred to as Shahar. 
Referring to claims 7 and 17, Balasubramani discloses a data processing method, comprising: sending, by a network interface card of a first device (RDMANIC of Host, fig. 1A), a request packet to a second device (Target device, fig. 1A), wherein the request packet is used to request to write data into a destination storage area of the second device (target RNIC receives the RDMA Send packet...the NVMeoF command appears to be a write command... writes the fetched data to the storage device, [0031]); receiving, by the network interface card, a response packet that is sent by the second device in response to the request packet (NVMeoF controller fetches data from the host using RDMA Read packet(s), [0031]); initiating, by the network interface card based on the  response packet, direct memory access to the  storage address to read the data (If the NVMeoF command appears to be a write command, the NVMeoF controller fetches data from the host using the RDMA Read packet(s)...At the host, the host RNIC receives the response packets from the target RNIC...The host RNIC further provides the at least one WQEs to the NVMeoF driver. The NVMeoF driver completes at least one I/O requests...Exchanging of the command packets and the response packets using the RDMA, [0035-0036]); and sending, by the network interface card, the read  data to the second device (fetches data from the host using RDMA Read packet(s) and writes the fetched data to the storage device, [0031]).
While Balasubramani teaches a host of the first device storing data to a target device memory area, Balasubramani appear silent regarding the addressing of the storage device and therefore does not appear to explicitly disclose the data is stored in a memory area to which a storage address points, and the memory area to which the storage address points belongs to a memory area of a host of the first device, and the response packet comprises the  storage address.
However, in a similar endeavor of transmitting and processing RDMA read requests between NICs, Shahar discloses the data is stored in a memory area to which a storage address points, and the memory area to which the storage address points belongs to a memory area of a host of the first device, and the response packet comprises the  storage address (node 26 is able to direct an RDMA request packet to NIC 32 of host computer 22, specifying such an address in local memory 46. The packet is conveyed via network interface 38 to packet processing circuitry 40, which accesses the data in local memory 46 accordingly...an RDMA read request will cause egress logic to read the data from the specified address and insert it in an RDMA read response packet to node 26; [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Balasubramani and Shahar before him or her, to implement the RDMA messaging of Balasubramani to include the NIC memory addressing of Shahar in order to reduce latency and bus load of the host system.
The suggestion/motivation for doing so would have been to improve RDMA operation performance (Shahar: [0014], [0023]).
Therefore, it would have been obvious to combine Balasubramani and Shahar to obtain the invention as specified in the instant claim.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramani in view of Shahar, as applied to claims 7 and 17 above, further in view of Raikin.
As to claims 8 and 18, the combination of Balasubramani in view of Shahar disclose the response packet comprises an identification that points to a corresponding memory area (Balasubramani: If the NVMeoF command appears to be a write command, the NVMeoF controller fetches data from the host using the RDMA Read packet(s), [0035-0036]) configured by the host for the memory area to which the storage address points (Shahar: direct an RDMA request packet to NIC 32 of host computer 22, specifying such an address in local memory 46...an RDMA read request will cause egress logic to read the data from the specified address; [0021]), and the initiating, by the network interface card is based on the response packet, the direct memory access to the storage address to read the data is based on the identification (Balasubramani: If the NVMeoF command appears to be a write command, the NVMeoF controller fetches data from the host using the RDMA Read packet(s)...At the host, the host RNIC receives the response packets from the target RNIC...The host RNIC further provides the at least one WQEs to the NVMeoF driver. The NVMeoF driver completes at least one I/O requests...Exchanging of the command packets and the response packets using the RDMA, [0035-0036]).
The combination of Balasubramani in view of Shahar does not appear to explicitly disclose a virtual machine memory identification that points to a corresponding memory area configured by the host for the virtual machine, and writing data based on the virtual machine memory identification.
However, Raikin teaches a virtual machine memory identification that points to a corresponding memory area configured by the host for the virtual machine, and read the data based on the virtual machine memory identification (Applications 38 can thus invoke, inter alia, remote direct memory access (RDMA) read and write operations, which cause NIC 34 to read and write data directly between addresses in memory 30 and network 24...address translation from the virtual machine address space, [0040-0041]; NIC 34 receives an incoming data packet from network 24, such as an RDMA packet, which specifies a virtual address in memory, [0044]).
Balasubramani, Shahar, and Raikin are analogous art because they are from the same field of endeavor, processing RDMA operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Balasubramani, Shahar, and Raikin before him or her, to modify the RDMA network of Balasubramani in view of Shahar to include the virtual addressing of Raikin because the virtual memory technique would provide applications a contiguous working memory space separate from the limitations of the physical memory.
The suggestion/motivation for doing so would have been the memory use advantages of the virtualized memory spaces (Raikin: [0003]).
Therefore, it would have been obvious to combine Balasubramani, Shahar, and Raikin to obtain the invention as specified in the instant claim.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Balasubramani, Shahar, and Raikin, as applied to claims 8 and 18 above, further in view of Sajeepa.
As to claims 9 and 19, Balasubramani disclose initiating, by the network interface card, the direct memory access to the  storage in the  memory area to read the  data, the method further comprises: finding, by the network interface card, that the memory area to which the  storage points to initiate the direct memory access (If the NVMeoF command appears to be a write command, the NVMeoF controller fetches data from the host using the RDMA Read packet(s)...At the host, the host RNIC receives the response packets from the target RNIC...The host RNIC further provides the at least one WQEs to the NVMeoF driver. The NVMeoF driver completes at least one I/O requests...Exchanging of the command packets and the response packets using the RDMA, [0035-0036]).
While the combination of Balasubramani, Shahar, and Raikin has been demonstrated above to teach the use of virtual machine memory identification and storage addresses, the combination does not appear to explicitly disclose before the initiating, finding, by the network interface card by using the  virtual machine memory identification as an index, that the memory area to which the  storage address points is in an address range comprised in an address permission table, in which the network interface card has permission to initiate the direct memory access.
However, Sajeepa discloses before the initiating, finding, by the network interface card by using the  virtual machine memory identification (a specific portion of user (e.g., virtual) memory is owned by the application (e.g., that uses the memory). The specific portion of the memory, referred to as the MR...MR is typically identified by an identifier (MR key), [0023]) as an index, that the memory area to which the  storage address points is in an address range comprised in an address permission table, in which the network interface card has permission to initiate the direct memory access (During traffic flow, a packet processor in VIC adapter 22 may extract an RDMA resource identifier (e.g., QP identifier, MR key, etc.) from an ingress packet...If the ingress RDMA request requires access to a MR, the packet processor uses the MR key in the RDMA packet to index into appropriate MR table 35. The packet processor validates the RDMA request (read/write) based on the access permissions specified for the particular VNIC MR region; [0034]).
Balasubramani, Shahar, Raikin, and Sajeepa are analogous art because they are from the same field of endeavor, processing RDMA operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Balasubramani, Shahar, Raikin, and Sajeepa before him or her, to modify the RDMA network of the combination of  Balasubramani, Shahar, and Raikin to include the permission handling of Sajeepa in order to validate access requests.
The suggestion/motivation for doing so would have been to validate access to memory regions (Sajeepa: [0055]).
Therefore, it would have been obvious to combine Balasubramani, Shahar, Raikin, and Sajeepa to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 4-6, 10, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2014/0258438 of Ayoub et al. is pertinent to RDMA between local and target NICs. US Pub. No. 2008/0043750 of Keels et al. is pertinent to RDMA Write and Read Response employing buffer addressing.
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184